DETAILED ACTION
The amendment filed on 01/06/2022 has been entered and fully considered. Claim 12-13 are canceled. Claims 1-11 and 14-22 are pending. Claims 9-11 have been withdrawn from consideration. Claims 1-8 and 14-22 are considered on merits, of which claim 1 and 4 are amended, and Claims 14-22 are newly added.

Response to Amendment
In response to amendment, the examiner established new rejection under 35 U.S.C. 112(b), and maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the oxidation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "wherein chemical oxidation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-8, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Analytical Biochemistry, 20013) (Li) in view of Kita (Doctoral dissertation, 2014).
Regarding claim 1, Li teaches a method for identifying scrambled disulfide bonds in a protein drug product (abstract), comprising:
digesting a sample of protein drug product into peptides (page 94, par 4), and
analyzing a sample containing the protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system (page 94, par 5, page 97, par 1), wherein peptides detected at the first retention time indicate the presence of scrambled disulfide bond of the first peptide is present in the protein drug product, and peptides detected at the second retention time indicates the presence of the scrambled disulfide bonds of the second peptide are present in the protein drug product (Fig. 1, page 94, par 6). Li teaches that a specific scrambled disulfide bond peptide has a specific retention time (Fig. 1, page 94, par 6).
While the claimed method does not require a reduction step, the claimed method does not exclude a reduction step either. Li teaches that “In brief, the peptides obtained from enzymatic digestion under nonreducing conditions are separated by a C18 column. Assuming peptides a and b are linked by a disulfide bond, the disulfide-linked peptide is eluted off the column initially as a single peak. Partial reduction of this peptide occurs after the column separation because of post column addition of TCEP. Therefore, the single peak initially containing only a disulfide-linked peptide will now also contain peptides a and b with free Cys residues when entering the mass spectrometer. Disulfide-linked peptides a and b and peptides a and b containing free Cys should have the same retention time since there is no further separation after the C18 column. Thus, the same retention times of peaks with molecular masses matching those of peptides a and b in the corresponding extracted ion chromatograms (EIC) suggest that peptide a is linked to peptide b by a disulfide bond.” (page 94, par 5). Here, Li teaches that the disulfide-linked peptide is eluted off the column initially as a single peak and the reduction is carried out after LC separation. Therefore, Li teaches analyzing a sample containing protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system.
Li does not specifically teach preparing peptide standards comprising regions of the protein drug product containing one or more disulfide bonds, wherein a first peptide standard comprises a first scrambled disulfide bond, and a second standard comprises a second and different scrambled disulfide bond, and wherein the first and second peptide standards have different, known liquid chromatography retention times. The underlying objective technical problem may therefore be seen in providing standard reference to Li’s method.  In the analogues art of characterizing scrambled disulfide bonds in protein, Kita teaches providing isotope labeled internal standard of disulfide-linked peptide having specific scrambled disulfide bond, and directly comparing the reference standard to the presence of low abundant scrambled disulfide peptide in the sample (page 85). Kita teaches that peptides comprising different scramble disulfide bond have different liquid chromatography retention time (Fig. 3.3, page 65-66). Thus, it would have been obvious to one of ordinary skill in the art to provide peptide standards comprising regions of the protein drug product containing one or more disulfide bonds, wherein a first peptide standard comprises a first scrambled disulfide bond, and a second standard comprises a second and different scrambled disulfide bond, and wherein the first and second peptide standards have different liquid chromatography retention times, and compare the retention time of species in the sample with the retention time of the standard, the matched retention time would confirm the present of the scrambled disulfide bonds in the protein drug product, because Li teaches that a specific scrambled disulfide bond peptide has a specific retention time (Fig. 1, page 94, par 6).
Regarding claim 2, a person skilled in the art would have recognized that the scrambled disulfide bonds are selected from the group consisting of crossed disulfide bonds, crisscrossed disulfide bonds, and intrachain disulfide bonds.
Regarding claim 3, a person skilled in the art would have recognized that the peptide standard should have a parallel disulfide bond, because antibody has a parallel disulfide bond.

Regarding claim 7, Li teaches that wherein the protein drug product comprises an antibody or an antigen binding fragment thereof, a recombinant protein, a fusion protein, or a combination thereof (page 94, par 3).
Regarding claim 8, Li teaches that wherein the disulfide bond is in the hinge region of an antibody (Fig. 2).
Regarding claim 14, Kita teaches that wherein inducing the oxidation reaction comprises oxidation by air oxidation or by chemical oxidation (page 63, par 2).
Regarding claim 21, Kita teaches that wherein the method further comprises quantifying the amount of one or more disulfide bonds present in the protein drug product (page 85, par 0).
Regarding claim 22, it would have been obvious to one of ordinary skill in the art to optimize the concentration of peptide standards by routine experimentation.
Claim 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kita as applied to claims 1-3, 6-8, 14 and 21-22 above, and further in view of Bouhallab et al. (Lait, 2004) (Bouhallab).
Regarding claim 4, Li does not specifically teach that wherein inducing the oxidation reaction comprises oxidation with Cu2+. However, Bouhallab teaches inducing the oxidation reaction (to form disulfide bond) comprises oxidation of peptides with Cu2+ as catalyst (Fig. 3, page 520). At time before the filing it would ahe been obvious to one of ordinary skill in the art to select Cu2+ to induce the oxidation reaction to form disulfide bond in antibody in Li, because the selection is based on its suitability for the intended use.
Regarding claim 5, Bouhallab teaches that wherein the molar ratio of peptide:Cu2+ for formation of disulfide bonds is 5: 1 (0.1 mmol:0.02 mmol)(Fig. 3).
Regarding claim 15, Bouhallab teaches that wherein chemical oxidation comprises exposing the peptide standard to copper or zinc (Fig. 3, page 520).
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kita as applied to claims 1-3, 6-8, 14 and 21-22 above, and further in view of .
Regarding claim 16, Li does not specifically teach that wherein the protein is a fusion protein. However, Linderholm teaches that wherein the protein is a fusion protein (page 1, par 1). Linderholm teaches that “Many biologically active proteins, including receptor ECDs (see “Abbreviations”box), cytokines, enzymes, andbioactive peptides have very short serum half-lives because rapid renal clearance limits their exposure in target tissue (and, consequently, their pharmacological effect). The primary reason for fusing a biologically active protein with Fc is half-life extension” (page 1, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to analyze fusion protein drug product, because the effusion proteins have been widely used for medical treatment.
Regarding claim 17, Linderholm teaches that wherein the fusion protein is an Fc fusion protein (page 1, par 1).
Regarding claim 18, Linderholm teaches that wherein the fusion protein is a trap protein (page 4, par 2).
Regarding claim 19, Linderholm teaches that wherein the trap protein is a VEGF trap (par 4, par 2).
Regarding claim 20, Linderholm teaches that wherein the VEGF trap is aflibercept (page 4, par 2).

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Applicants method does not require a reduction step. Solely to expedite prosecution, Applicant has amended claim 1 to recite the step of analyzing a sample containing protein drug product peptides comprising one or more disulfide bonds and the peptide standards comprising one or more disulfide bonds using an LC-MS2 system. Li does not disclose or suggest this limitation.” (remark, page 7, par 1).
the disulfide-linked peptide is eluted off the column initially as a single peak. Partial reduction of this peptide occurs after the column separation because of post column addition of TCEP. Therefore, the single peak initially containing only a disulfide-linked peptide will now also contain peptides a and b with free Cys residues when entering the mass spectrometer. Disulfide-linked peptides a and b and peptides a and b containing free Cys should have the same retention time since there is no further separation after the C18 column. Thus, the same retention times of peaks with molecular masses matching those of peptides a and b in the corresponding extracted ion chromatograms (EIC) suggest that peptide a is linked to peptide b by a disulfide bond.” (page 94, par 5). Here, Li teaches that the disulfide-linked peptide is eluted off the column initially as a single peak and the reduction is carried out after LC separation. Therefore, Li teaches analyzing a sample containing protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system.
Applicant argues that “Kita hypothesizes (but does not reduce to practice) using “synthetic stable isotope labeled internal standard of disulfide-linked peptides that are specific to the disulfide scrambled species of interest.” See Kita, p. 85). Thus Kita may not be properly combined with Li, as Kita would change the principle of operation of Li. Specifically, Kita proposes detecting isotope-labeled disulfide-linked peptide standards, whereas, as described above, Li actually detects free thiols, which also do not have isotope labeling. Thus, Kita changes the principle of operation of Li in at least two ways: 1) the entity being detected (disulfide vs. free thiol) and 2) the method of detection (isotope detection vs mass spec of non-isotope-labeled standards). (remark, page 7, par 2).
This argument is not persuasive. Kita teaches that “Therefore, a more robust method is needed to effectively quantify non-native disulfide bonds. One way to achieve this goal would be to use synthetic stable isotope labeled internal standard of disulfide-linked peptides that are specific to the disulfide scrambled species of interest” (page 85). Here, Kita fairly suggests to one of ordinary skill in the art to use disulfide-linked 
As has been discussed above, Li teaches analyzing a sample containing protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system.
As has been fairly suggested by Kita (page 85), an isotope-labeled peptide has been widely used as the peptide internal standard in mass spectrometry for quantifying purpose. Thus, using isotope labeled peptide as standard peptide does not change the principle of operation of Li.
Applicant argues that “Further, adding the isotope-labeled disulfide-linked peptide standards of Kita to the method of Li renders Li unsuitable for its intended purpose, which is detecting free thiols. Kita does not teach or suggest reducing the isotope-labeled disulfide-linked peptide standards of Kita to produce free thiols that could be used to compare to the free thiols that Li detects.” (remark, page 7, par 3).
This argument is not persuasive. As has been discussed above, Li teaches analyzing a sample containing protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system. Adding the isotope-labeled disulfide-linked peptide as the internal stander would not change the way of Li for analyzing the sample containing protein drug product peptides comprising one or more disulfide bonds. The peptide standard will be processed and analyzed along with the sample peptide in the same way of Li.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797